Citation Nr: 1128223	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  08-30 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in a July 30, 1979, rating decision that reduced the Veteran's low back strain from 10 percent to 0 percent, for failure to appear for a VA examination.

2. Whether there was clear and unmistakable error (CUE) in a July 30, 1979, rating decision that reduced the Veteran's cervical strain from 10 percent to 0 percent, for failure to appear for a VA examination.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1971to May 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO).  In April 2010, the case was remanded for due process reasons.

The Veteran also appealed the issue of entitlement to service connection for squamous cell carcinoma of the tongue.  In April 2011 the RO granted service connection for tongue cancer.  As that decision represents a full grant of the benefit sought with regard to the carcinoma issue, it will not be addressed further in this decision.


FINDING OF FACT

The RO's July 1979 rating decision which reduced from 10 to 0 percent, each, ratings for low back strain and cervical strain was supported by the evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were incorrectly applied.
 

CONCLUSION OF LAW

There was no CUE in the July 1979 rating decision; restoration of 10 percent ratings, each, for low back strain and cervical strain is not warranted.  38 C.F.R. § 3.655 (1979); M21-1, Paragraph 24.08(a) (1979).





REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The instant claim alleges CUE in a prior rating decision.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE cases.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Hence, a discussion of the impact of the VCAA in this matter is not necessary.

B. Legal Criteria, Factual Background, and Analysis

An unappealed rating decision is final and binding based on the evidence of record at the time of such decision in the absence of CUE in the decision.  Where evidence establishes CUE in a prior decision, the decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7105(c); 38 C.F.R. § 3.105(a).

The Court has held that for there to be a valid claim of CUE either the correct facts, as they were known at the time, were not before the adjudicator or the legal provisions in effect at the time were improperly applied; a mere difference of opinion in the outcome of the adjudication does not provide a basis to find that VA committed error during the adjudication process.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).  The Court has stated that CUE is the type of error which is "undebatable, so that it can be said that reasonable minds could only so conclude that the original decision was fatally flawed at the time it was made."  Id. 313-14.  Therefore, in order for the Veteran's claim to succeed, it must be shown that either the facts or law compelled a substantially different conclusion.  Id. at 313.  In Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a breach of a duty to assist cannot constitute CUE and that "grave procedural error" does not render a decision of VA non-final.  The Federal Circuit, citing Caffrey v. Brown, 6 Vet. App. 377 (1994), also noted that a CUE claim is an attack on a prior judgment that asserts an incorrect application of law or fact, and that an incomplete record, factually correct in all other respects, is not CUE.  Id. at 1346.

An August 1974 rating decision granted the Veteran service connection for low back strain and neck strain, each rated 10 percent, effective from May 3, 1974 (the day after the Veteran's separation from service).  

Since he separated from service, the Veteran had consistently reported that he resided in the state of Oregon.  In February 1979, he was seen for back complaints at the VA medical facility in Portland, Oregon.  His treating provider noted "disability exam" at the top of the February 1979 medical record.  The assessment was normal physical examination with normal X-rays and subjective complaints of pain.

In an undated letter to the Veteran, the VA Hospital in Seattle, Washington, informed him that a disability evaluation in connection with a claim for benefits had been scheduled at the VA Hospital in Seattle, Washington, in April 1979.  The Veteran responded, "Why do I need to come to Seattle from Portland.  I've never lived in Washington and I was just examined in Portland not 60 days ago.  Please straighten this out [and] reply to my address on the envelope."  This response provides evidence that the veteran had actual notice that VA was trying to schedule an examination of his service-connected disabilities.  

A subsequent May 30, 1979 VA examination request (VA Form 21-2507) noted that the Veteran resided in Oregon.  The examination request form directed that the necessary examination be scheduled in Portland, Oregon and indicated that the VA examination was scheduled for June 1979.  

The July 30, 1979 rating decision reduced the 10 percent ratings, each, assigned for cervical strain and low back strain to 0 percent because he had failed to report for the June 1979 VA examination.  The effective date of the reduction was September 1, 1979, for the cervical strain and November 1, 1979, for the low back strain.  The Veteran did not appeal this decision, and it became final. 

[In correspondence received in October 1979 the Veteran indicated that he had not received anything from VA between the time of his response to the April 1979 examination request and a VA letter he received "45 days ago", in approximately August 1979.  It was not until this October 1979 correspondence that the Veteran indicated he would report for a VA examination.  In March 1980 he underwent a VA examination that concluded that his examination was "essentially normal".  A May 1980 rating decision confirmed and continued the 0 percent rating.  (It was noted that VAR 1324 was considered.)]

In a September 2007 claim, the Veteran alleged that the July 1979 rating decision contained CUE because "[t]he original reduction was due to him not going to an exam scheduled in Seattle when he lived in Portland.  It took a year to clear up as the VA did not respond to his letters asking why he was scheduled in Seattle in a timely manner."  In essence, then, the Veteran claims that the July 1979 RO rating decision contains CUE because his disability ratings were improperly reduced. 

The July 1979 rating decision reduced the Veteran's service-connected disability ratings because he failed to report for two scheduled VA examinations.  The applicable regulation at the time provided that when a veteran without adequate reason fails to report for a VA examination the award of compensation will be discontinued effective the date of last payment.  38 C.F.R. § 3.655(a) (1979).  Payments will be resumed in these situations if the evidence clearly establishes that during the period of his failure to report the disability existed in the former compensable degree and the claim was not abandoned and the rating agency confirms and continues the prior evaluation.  38 C.F.R. § 3.655(c) (1979). 

Based on the evidence of record, the Board finds that the July 1979 rating decision which reduced the disability ratings for low back strain and cervical strain from 10 percent to 0 percent was not clearly and unmistakably erroneous.  Despite the Veteran's assertions to the contrary, the evidence of record shows that he was scheduled for multiple VA examinations and failed to report for these examinations after being notified by mail.  

It is undisputed that the first examination was scheduled in a state adjoining the state where the Veteran resided, which arguably was good cause for failure to report.  See VA manual M21-1, Para. 24.08a (1979) ("[W]here the veteran furnishes notice, giving an adequate reason for his failure to report on the scheduled date, suspension of payments will not be required unless he fails to report on a rescheduled date.")  

However, the second examination was scheduled in the Veteran's home state of Oregon, and he again failed to report.  The address used for the Veteran was the same address which successfully notified him of the first examination.  With respect to notification of the second examination scheduled in Portland, the Veteran has not demonstrated the clear evidence of irregularity that is necessary to overcome the presumption of regularity that attaches to the actions of Government officials.  See Miley v. Principi, 366 F.3d 1343, 1347 (Fed.Cir.2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) ("The [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.").  The Veteran is presumed to have received notice of the second examination.  Woods v. Gober, 14 Vet. App. 214, 220 (2000) (holding that there is a presumption of regularity that the Secretary of VA properly discharges his official duties by mailing a copy of a VA decision to the last known address of the appellant and the appellant's representative, if any, on the date that the decision was issued); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  

To rebut the presumption of regularity, the Veteran must submit "clear evidence to the effect that [VA's] regular mailing practices [were] not regular or that they were not followed."  Woods, 14 Vet. App. at 220.  This requires additional evidence to corroborate the assertion that a document was not received, such as an addressing error by VA that was consequential to delivery.  Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007).  The Veteran has made no attempt at such a showing here.  

The United States Court of Appeals for Veterans Claims (CAVC or Court) recently addressed this scenario in Kyhn v. Shinseki, 24 Vet. App. 228 (2011).  In that case, the Court noted that VA had an established procedure for notifying claimants of scheduled VA examinations and held that, "the fact that there is no copy of VA's computer-generated notice to [the Veteran] of the [scheduled] examination" was not sufficient to rebut the presumption of regularity.  Id. at 235.  The Court explained that "[b]ecause the regular practices of VA do not include maintaining a hard copy of the veteran's notice of his or her scheduled VA examination, the absence of any such copy from the claims file cannot be used as evidence to demonstrate that the notice was not mailed."  Id.  The Court went on to state that,

even if VA practice were to include a copy of the notice letter in the veteran's claims file, the absence of the letter from the claims file would not rebut the presumption of regularity.  There is no requirement for that document to be contained in the record for the presumption of regularity to apply.

Id.  In light of these findings, a statement that a letter providing notice of the examination in Portland was not received is insufficient to rebut the presumption of regularity.  See id.; YT v. Brown, 9 Vet. App. 195, 199 (1996).

In any event, it was not until after the Veteran's benefits were reduced, in October 1979, that he clearly indicated a willingness to report for a VA examination.  At the time of the July 1979 rating decision, it was not clear that he was even willing to report for a VA examination, as he questioned the need for a VA examination.  Because of this failure to report the RO properly reduced the ratings for the Veteran's low back strain and cervical strain to 0 percent, each.  

Moreover, when the Veteran finally did report for VA examination, in March 1980, the findings noted established, as they had prior to the July 1979 rating decision (based on the medical assessment in the February 1979 VA outpatient treatment record), that his low back and cervical condition did not warrant compensable ratings.  His symptoms were not as severe as those noted during the prior VA examination in May 1977.  Hence, resumption of payments under the prior rating (under 38 C.F.R. § 3.655(c) (1979)) was not warranted.

In short, the Board concludes that the July 1979 rating decision does not include the kind of error of fact or law which would compel a conclusion that the result would have been manifestly different but for an alleged error, and there is no basis upon which to find CUE in this decision.


ORDER

The appeal to establish CUE in a July 1979 rating decision which reduced the Veteran's ratings for low back strain and cervical strain from 10 percent to 0 percent, each, is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


